ATTACHMENT TO PTOL-324
37 CFR 1.121(i) requires that amendments in reissue applications must comply with 37 CFR 1.173. The 7/19/2022 amendment fails to comply with 37 CFR 1.173 in several ways.
37 CFR 1.173(c) requires that whenever changes are made to the claims applicant must provide an explanation of the support in the disclosure for the changes made. Applicant has made no such showing in the 7/19/2022 amendment. While many of the changes made were just differences in wording, a number of substantive changes have been made and a showing of support is required. The examiner is aware of at least the following where support needs to be provided, though applicant should be aware of what it has added in the most recent amendment and should provide the necessary support for all of its changes.
Claim 1: the addition that “said set of LED bulbs being equidistantly located on said printed circuit board on at least an imaginary ring.”
Claim 20: the final two wherein clauses were added since the last time claim 20 was entered and present, in the 5/3/2021 amendment. Support must be shown for these added clauses (i.e., “wherein said circuit board extends . . .” and “wherein said forwardly-extending outer wall . . .”). It is noted that these features were added in the 8/9/2021 amendment, which was not entered. A statement of support was given on page 23 of that amendment as col. 6 lines 61-67 and col. 7 lines 14-21. These passages are not at all relevant to these features and merely repeating this will not be considered a bona fide attempt to respond per 37 CFR 1.135(c) and MPEP 714.03; a real statement of support for these features is required.
The entirety of new claims 46-57.
Furthermore, while support must be shown for all changes, applicant should be especially clear about the support of the following features. The examiner on a preliminary review did not find any support for in the disclosure for these things, and without a sufficient showing by applicant a rejection for new matter should be expected:
The parts of claim 20 mentioned above
Claim 47 in its entirety
What kind of “non-conductive board” might be supported that is broader and different than a printed circuit board re: claim 481 
Claim 52 in its entirety
The statement of support is the most pressing issue for the examiner, but there are also some marking issues. 37 CFR 1.173(d) & (g) require certain markings are made to show changes relative to the patent. The following markings are improper:
In claim 20, line 13, the word “potion” is corrected to read “portion” by deleting “potion” and adding “portion.” But this was already corrected by the certificate of correction issued 2/19/2019. Certificates of correction are considered part of the original patent and therefore the claim already reads “portion” in the original patent. This therefore does not require correction and portion must be presented in the claim without marking. See MPEP 1411.01.
Claim 21 has the same problem re: potion/portion in line 11.
Claim 46 includes brackets in two places, the “said printed circuit board” paragraph (“to form a total nested [depth] height”) and in the “a lens” paragraph (“a lens supported by [attached to] said housing”). Claim 46 is a new claim and therefore no material should be presented in brackets as being deleted from the patent. Applicant may simply delete the brackets and the material inside.
Additionally, while not exactly a simple informality, the examiner has noticed that claim 15 is no longer dependent on any claim, as “1” was deleted but nothing was added. Applicant may correct this so that the claim may be properly examined.
This is not an opportunity for further amendment or introduction of other issues; applicant has already had an opportunity to reply to the prior Office action. Applicant’s response should be limited to correction of the above noted issues as the purpose of this notice is to permit applicant “to supply the omission.” 37 CFR 1.135(c).
Applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

/JAMES A MENEFEE/            Reexamination Specialist, Art Unit 3992                                                                                                                                                                                            
(571) 272-1944 


    
        
            
        
            
        
            
    

    
        1 By claim differentiation with claim 49, the “non-conductive board” must presumably cover something that is broader than a printed circuit board. The examiner sees no support for such broader thing as only a printed circuit board is disclosed, nor can the examiner tell from the specification what else applicant might be desiring to claim. The scope of the claim therefore appears to be broader than what is supported.